                      Case 19-20477-kl     Doc 10   Filed 03/11/19   Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

IN RE                                                        )   Chapter 13
                                                             )
VERNON DAVID MARTIN                                          )   CASE NO. 19-20477-KL
                                                             )
                                  Debtor                     )


                                            APPEARANCE

          The undersigned of the law firm of Feiwell & Hannoy, P.C., 8415 Allison Pointe Blvd.,

Suite 400, Indianapolis, IN 46250, enters an appearance on behalf of Wilmington Savings Fund

Society, FSB, D/B/A Christiana Trust as Owner Trustee of the Residential Credit Opportunities

Trust III, a creditor in the above-referenced bankruptcy proceeding, and requests that all matters

be directed to their attention.

                                                FEIWELL & HANNOY, P.C.

                                                 /s/ SUSAN M WOOLLEY
                                                SUSAN M. WOOLLEY, Attorney No. 15000-64
                                                Attorney for Wilmington Savings Fund Society,
                                                FSB, D/B/A Christiana Trust as Owner Trustee of
                                                the Residential Credit Opportunities Trust III
                                                8415 Allison Pointe Blvd., Suite 400
                                                Indianapolis, IN 46250
                                                (317) 237-2727
                                                Fax: (317) 237-2717
                                                Email: SWOOLLEY@feiwellhannoy.com




Martin - File No. 042554B03
                      Case 19-20477-kl   Doc 10    Filed 03/11/19     Page 2 of 2




                                   CERTIFICATE OF SERVICE

          The undersigned does hereby certify that the foregoing has been duly electronically

noticed or mailed via United States mail, first class, on March 11, 2019, to the following:

Vernon David Martin
Debtor
700 Fox River Rd
Valparaiso, IN 46385-8438

Rodney W. Geer
Attorney at Law
55 E. Monroe, Suite 3400
Chicago, IL 60603

Paul R. Chael
Trustee
401 West 84th Drive
Suite C
Merrillville, IN 46410

Nancy J. Gargula
U.S. Trustee
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349


                                                          /s/ SUSAN M WOOLLEY
                                                          SUSAN M. WOOLLEY, Attorney No.
                                                          15000-64




Martin - File No. 042554B03
